EEOC Form 5 (11/09)              Case 1:21-cv-02503-SDG-JSA Document 1-1 Filed 06/21/21 Page 1 of 1
                                                                                                                            Charge Presented To:                      Agency(ies) Charge No(s):
                       CHARGE OF DISCRIMINATION
    This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                                        FEPA
          Statement and other information before completing this form.
                                                                                                                                      EEOC       410-2021-00483
                                                                                                                                                                                                               and EEOC
                                                                                           State or local Agency, if any

Name (Indicate Mr., Ms., Mrs.)                                                                                                                                Home Phone (Incl. Area Code)                Date of Birth

Nadine Anderson                                                                                                                                                   6783870922                                1989
Street Address                                                                             City, State and ZIP Code

11535 Summer Trce, Hampton, Ga 30228
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated Against
Me or Others. (If more than two are named, list under PARTICULARS below.)
Name                                                                                                                                                            No. Employees, Members             Phone No. (Incl. Area Code)

Adecco USA, Inc                                                                                                                                                          15+                         9042324520
Street Address                                                                             City, State and ZIP Code

10151 Deerwood Park Blvd Bldg 200, Ste 400, Jacksonville, FL 32256
Name                                                                                                                                                            No. Employees, Members             Phone No. (Incl. Area Code)

Amazon                                                                                                                                                                   15+                         2064653997
Street Address                                                                             City, State and ZIP Code

2201 Westlake ave, Seattle, Washington 98121
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                                                          DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                                                        Earliest                    Latest
          RACE                          COLOR                            SEX                          RELIGION                               NATIONAL ORIGIN
                                                                                                                                                                                       06-2020
                  RETALIATION                                 AGE                      DISABILITY                                     GENETIC INFORMATION

                         OTHER (Specify)                                                                                                                                                     CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


I began working for the above mentioned employer on June 1, 2020. During the course of my employment I have been
managed by a Caucasian woman named Virginia Callanan. Virginia manages approximately 20 people. I am African American
and Virginia treats me in a less favorable way than my non African American co-workers. For example, Virginia stereotypes me
and calls me lazy even though I'm one of the most productive employees and Ive been repeatedly identified by my colleagues
as one of the best trainers. Virginia has also made threats to terminate me. I have made complaints to both Amazon and
Adecco about race discrimination but to date no action has been taken.

I believe that I have been discriminated and retaliated against in violation of Title VII of the Civil Rights Act of 1964, as
amended.




                            EEOC ATDO RECEIVED 10-19-2020




                                                                                                                      NOTARY – When necessary for State or Local Agency Requirements
I want this charge filed with both the EEOC and the State or local Agency, if any. I will advise the
agencies if I change my address or phone number and I will cooperate fully with them in the
processing of my charge in accordance with their procedures.
                                                                                                                       I swear or affirm that I have read the above charge and that it is true to the best of my
                                                                                                                       knowledge, information and belief.
I declare under penalty of perjury that the above is true and correct.
                                                                                                                      SIGNATURE OF COMPLAINANT



                                                                                                                      SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                                      (month, day, year)
                  Date                                          Charging Party Signature
